         CASE 0:20-cv-01228-DWF-KMM Document 12 Filed 08/12/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Keith Michael Roca,                                    Civil No. 20-1228 (DWF/KMM)

                          Plaintiff,
                                                                                     ORDER
    v.

    Rebecca Church, et al.,

                          Defendants.


          This matter is before the Court on pro se Plaintiff Keith Michael Roca’s

(“Plaintiff”) objections (Doc. No. 9) to the Report and Recommendation of United States

Magistrate Judge Katherine Menendez, dated June 8, 2020 (Doc. No. 4)1 insofar as it

recommends that (1) this case be dismissed without prejudice; and (2) the application to

proceed in forma pauperis (Doc. No. 2) be denied as moot.

          The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Plaintiff’s objections.

          In the Report and Recommendation, the Magistrate Judge explained that while

Plaintiff qualifies financially to proceed IFP, because the Court lacks subject matter


1
       Plaintiff also filed a Motion to Reconsider the Report and Recommendation (Doc.
No. 7). Magistrate Judge Menendez declined review because Plaintiff did not receive the
required permission. The Court considers this document as part of Plaintiff’s objections.
     CASE 0:20-cv-01228-DWF-KMM Document 12 Filed 08/12/20 Page 2 of 3




jurisdiction, the case should be dismissed without prejudice. In particular, the Magistrate

Judge denied Plaintiff’s reliance on three identified grounds for jurisdiction: 28 U.S.C.

§ 1331—federal question jurisdiction; 18 U.S.C. § 242—criminalizing civil rights

violations by state actors; 28 U.S.C. § 144—discussing procedures in federal district

court if a party alleges that a judge is biased. The Magistrate Judge also considered

Plaintiff’s general allegation that he is entitled to have his child returned to his custody

and to have the state court “CHIPS” case closed. The Magistrate Judge explained that

Plaintiff’s reliance on the above statutes is misplaced. In particular, Plaintiff fails to

identify a federal cause of action that would allow for reliance on 28 U.S.C. § 1331,

18 U.S.C. § 242 is a federal criminal statute with no right for a private citizen to raise or

enforce it, and 28 U.S.C. § 144 does not create jurisdiction because it applies to federal

district courts and Plaintiff’s complaint relates to Minnesota state courts. In addition, the

Magistrate Judge concluded that Plaintiff’s claims are barred by the Rooker-Feldman

doctrine because he is asking the Court to invalidate Minnesota state court child custody

proceedings.

       Plaintiff objects to the Report and Recommendation. However, in the objection,

Plaintiff fails to identify a jurisdictional basis for his claims. The Court has carefully

reviewed the Report and Recommendation and Plaintiff’s objections. After that review,

the Court finds no reason to depart from the Magistrate Judge’s recommendations, which

are both factually and legally correct. Based upon the Court’s de novo review of the

record, the arguments and submissions of the parties, and the Court being otherwise duly

advised in the premises, the Court hereby enters the following:


                                               2
    CASE 0:20-cv-01228-DWF-KMM Document 12 Filed 08/12/20 Page 3 of 3




                                       ORDER

      1.    Plaintiff’s objections (Doc. Nos [7], [9]) to the Report and

Recommendation of United States Magistrate Judge Katherine Menendez dated June 8,

2020 are OVERRULED.

      2.    Magistrate Judge Katherine Menendez’s June 8, 2020 Report and

Recommendation is ADOPTED.

      3.    The case is DISMISSED WITHOUT PREJUDICE.

      4.    The application to proceed in forma pauperis (Doc. No. [2]) is DENIED

AS MOOT.

      5.    Plaintiff’s motion for injunctive relief (Doc. No. [5]) is DENIED AS

MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 12, 2020                  s/Donovan W. Frank
                                        DONOVAN W. FRANK
                                        United States District Judge




                                           3
